Citation Nr: 0530552	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to a higher initial evaluation for prostate 
adenocarcinoma, evaluated as 60 percent disabling from March 
18, 2002, and 20 percent disabling from March 1, 2005.  

3.  Entitlement to an effective date earlier than March 18, 
2002, for service connection for prostate adenocarcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the August 2002 rating decision, an 
increased rating was denied for malaria.  In addition, 
service connection was granted for prostate adenocarcinoma, 
which was assigned a 100 percent rating effective March 18, 
2005, the date of claim.  A 40 percent rating was assigned 
effective from July 1, 2002.  The veteran was also granted 
entitlement to special monthly compensation based on 
anatomical use of a creative organ effective March 18, 2002.  
In a September 2002 rating decision, the RO determined that 
there was clear and unmistakable error in the August 2002 
rating decision which assigned the rating for adenocarcinoma 
of the prostate.  The September 2002 rating decision assigned 
a 40 percent rating effective March 18, 2002.  In addition, 
service connection for post-surgical scar along the 
suprapubic axial incision was granted and a 10 percent rating 
was assigned effective March 18, 2002.  

In a December 2002 rating decision, the disability rating for 
prostate adenocarcinoma was increased to 60 percent effective 
March 18, 2002.  In addition, it was determined that the 
veteran had depression secondary to his adenocarcinoma of the 
prostate.  It was rated with post-traumatic stress disorder 
as being 50 percent disabling effective March 18, 2002.  
Entitlement to a total disability rating based on individual 
unemployability was denied.  

In March 2003, the Board remanded this case for the veteran 
to be afforded a Board hearing.  In June 2003, the veteran 
testified at a videoconference hearing before the 
undersigned.  In December 2003, the Board remanded this case.  

In a September 2004 rating decision, an increased rating for 
shell fragment wound of the right face was denied.  Service 
connection for tendonitis and bursitis of the left shoulder 
was denied.  Service connection for chronic strain of the 
bilateral knees of musculoligamentous origin was denied.  
Service connection for spondylosis of the C5-6 level with 
left radiculopathy of C5-6 nerve root following a 
distribution of the left ulnar nerve was denied.  

In a December 2004 rating decision, the evaluation of 
prostate adenocarcinoma was reduced from 60 percent to 
noncompensable effective March 1, 2005.  Service connection 
for erectile dysfunction was granted effective March 18, 
2002, and a noncompensable rating was assigned.  

In a June 2005 rating decision, the reduced disability rating 
of noncompensable for prostate adenocarcinoma effective March 
1, 2005, was increased to 20 percent from that date.  In 
addition, a 20 percent rating (the maximum rating) was 
assigned for erectile dysfunction based on deformity, 
effective March 18, 2002.  

The only issues in appellate status are listed on the front 
page of this decision.  

The issue of an effective date earlier than March 18, 2002, 
for service connection for prostate adenocarcinoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected malaria is inactive and 
asymptomatic.  

2.  From March 18, 2002 through February 28, 2005, the 
veteran's prostate adenocarcinoma was manifested by voiding 
dysfunction and urinary frequency, but not renal dysfunction.  

3.  From March 1, 2005, the veteran's prostate adenocarcinoma 
does not result in voiding dysfunction which requires that 
absorbent materials be changed two to four times a day nor 
does it cause urinary frequency resulting in daytime voiding 
interval that is less than one hour or five or more times per 
night.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 
(2005).

2.  From March 18, 2002 through February 28, 2005, the 
criteria for a rating in excess of 60 percent for the 
residuals of prostate adenocarcinoma have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2005).

3.  From March 1, 2005, the criteria for a rating in excess 
of 20 percent for the residuals of prostate adenocarcinoma 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
March 2002 and April 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


Malaria


In an October 1969 rating decision, service connection was 
granted for malaria and a noncompensable rating was assigned 
under Diagnostic Code 6304.

In March 2002, correspondence was received in which an 
increased rating for malaria was requested.  

In conjunction with his claim, the veteran was afforded a VA 
examination in May 2002.  The veteran reported that when he 
had malaria in the service, he had episodes of chills, 
sweats, and fever.  He indicated that his last episode was 
five years earlier.  Currently, he reported no specific 
symptoms.  Physical examination did not show any current 
symptoms.  The examiner indicated that the veteran had had 
several episodes of malaria during service.  Post-service, 
there were very infrequent recurrent bouts of hot and cold 
sweats, which the veteran felt were recurrences of malaria.  
Again, the examiner noted that there had been no 
symptomatology for five years.  

In November 2002, the veteran was afforded a VA general 
medical examination.  No current symptoms were noted.  It was 
indicated that the veteran had had malaria while in the 
service.  

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran related that he 
had malaria while he was in service which caused him to have 
chills and fever.  The last time he had had the symptoms was 
in 1989.  

In August 2004, the veteran was afforded a hemic examination.  
The veteran's past history of malaria was reviewed.  The 
examiner also indicated that the veteran's laboratory values 
which would indicate renal function, liver function, and 
blood physiology were all within normal limits.  No current 
symptoms were shown.  The diagnosis was episodes of malaria, 
resolved, with no clinical or laboratory evidence of 
secondary manifestations of malarial disease or activity.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The veteran's service-connected malaria is rated under 
Diagnostic Code 6304.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

The veteran's service-connected malaria is inactive and 
asymptomatic.  He does not contend otherwise.  He states that 
he has had no symptoms since 1989.  The competent medical 
evidence shows that there are no current residuals of 
malaria.  

A compensable rating for malaria is not warranted.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Prostate Adenocarcinoma

In March 2002, correspondence was received in which service 
connection was requested for prostate cancer.  

Thereafter, VA outpatient records were received which 
reflected that in August 2001, a positive biopsy of the 
prostrate was obtained.  The veteran elected to undergo a 
radical retropubic prostatectomy.  He reported for 
preoperative consultation the next month.  In October 2001, 
he underwent a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection.  Post-surgery, the 
veteran complained of pain in his urethra and bladder spasms, 
otherwise, he reportedly did fine.  

In June 2002, the veteran was afforded a VA genitourinary 
examination.  The veteran's history of prostate cancer and 
surgery were reviewed.  It was noted that the three lymph 
nodes were negative for cancer.  It was also noted that the 
veteran had had two postoperative complications of infection 
that required subsequent procedures of curettage, 
catherization, and oral antibiotics.  The procedures were 
undertaken to improve flow.  The first instance, the veteran 
had urinary retention which turned out to be a urinary 
infection.  The first occurred 2 weeks postoperatively, the 
second occurred four weeks postoperatively.  Currently, the 
veteran reported having lethargy, weakness, anorexia, and 
weight loss of 25 pounds over the past year.  He related that 
he had dribbling on a daily basis of his urinary stream which 
measured approximately one tablespoon per episode.  The 
urinary stream was clear and of good caliber.  The veteran 
indicated that he had to change his underwear at least 1-2 
times daily because of soiling.  He did not use adult 
undergarments, pads or diapers.  The veteran stated that he 
had the postoperative complication of impotence.  He denied 
renal colic or bladder stones.  He also denied nephritis.  He 
denied being hospitalized for his urinary tract infections.  
It was noted that the veteran's prostate cancer and radical 
prostatectomy had adversely impacted the veteran's usual 
occupation and daily activities.  He had been employed as a 
conductor on the railroad.  Because he had to urinate at a 
minimum of 15 times during the day because of his sense of 
urgency, he had found it difficult to urinate into a pot 
while the train was moving.  In addition, he had significant 
discomfort in his suprapubic area through the site of his 
surgical incision when experiencing a particularly rough ride 
on the locomotive.  In addition, he indicated that he had had 
a significant decrease in his mood.  He had a low mood, 
anger, and a short temper, since his surgery.  He also 
expressed reluctance that he had to give up his sexual 
activity with his wife.  

Physical examination of the abdomen revealed a soft, flat 
abdomen which was tender along the suprapubic axial oriented 
incision which measured approximately 18 centimeters in 
length.  The surgical incision was in the process of healing 
and the veteran had a bright red discoloration to it at that 
time.  Examination revealed normal scrotal contents.  
Bilateral testicle measurements were approximately 8 
centimeters by 6 centimeters.  Genitalia examination revealed 
a normal adult circumcised penis.  Rectal examination 
revealed an empty rectal vault and surgically absent 
prostate.  The diagnoses were prostate adenocarcinoma, 
Gleason 3+4=7; radical prostatectomy; impotence secondary to 
radical prostatectomy.  The examiner opined that the prostate 
cancer was related to service.  

In an August 2002 rating decision, service connection was 
granted for prostate adenocarcinoma which was assigned a 100 
percent rating effective March 18, 2002, the date of claim.  
A 40 percent rating was assigned effective from July 1, 2002.  
The veteran was also granted entitlement to special monthly 
compensation based on anatomical use of a creative organ 
effective March 18, 2002.  In a September 2002 rating 
decision, the RO determined that there was clear and 
unmistakable error in the August 2002 rating decision which 
assigned the rating for adenocarcinoma of the prostate.  The 
September 2002 rating decision assigned a 40 percent rating 
effective March 18, 2002.  In addition, service connection 
for post-surgical scar along the suprapubic axial incision 
was granted and a 10 percent rating was assigned effective 
March 18, 2002.  

In November 2002, the veteran was afforded a VA general 
medical examination.  At that time, the veteran reported that 
he had had no erectile activity since September 2001 after 
his radical retropubic prostatectomy.  He reported that he 
voided 15-20 times per day and still used a pad and changed 
it 3-4 times per day due to urinary leakage, specifically 
with activity.  He reported that 2-3 times per week, he lost 
a fair amount of urine.  With cold weather, he would lose 
even more urine.  When he performed his conductor duties, he 
would frequently lose more urine.  He related that he used 
Muse intraurethal suppositories and had tried Viagra in the 
past and none of these had helped to gain erectile activity.  

In a December 2002 rating decision, the disability rating for 
prostate adenocarcinoma was increased to 60 percent effective 
March 18, 2002.  

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran testified that 
he had urine leakage with any activity.  In addition, the 
surgery had altered his whole state of being to include 
emotional disturbance such as depression.  

In August 2004, the veteran was afforded a VA genitourinary 
examination.  The veteran's prior history of prostate cancer 
and surgery were reviewed.  At that time, the veteran 
indicated that his currently symptoms consisted of rare 
dribbling at the conclusion of his urinary stream.  He did 
not use underpads, undergarments, or absorbent materials.  He 
had no erectile function.  The veteran denied having urinary 
tract infections, kidney stones, bladder nephritis, or recent 
hospitalizations.  The veteran did not require catherization, 
dilation, strange procedures, diet therapy, or invasive or 
noninvasive procedures.  The veteran apparently stated that 
the condition did not affect his usual occupation and he was 
still employed full-time as a conductor.  The adverse affect 
on his life was the erectile dysfunction.  The veteran 
declined the opportunity to have a physical examination of 
his penis, testicles, epididymis, spermatic cord, and rectum.  
The diagnosis was adenocarcinoma of the prostate gland, 
Gleason 3+4=7, status post radical retropubic prostatectomy, 
residual of erectile dysfunction.  

In a December 2004 rating decision, the evaluation of 
prostate adenocarcinoma was reduced from 60 percent to 
noncompensable effective March 1, 2005.  Service connection 
for erectile dysfunction was granted effective March 18, 
2002, and a noncompensable rating was assigned.  

In an April 2005 letter, a VA physician, stated that the 
veteran was significantly affected by impotence, regression 
of external genitalia, and his stress urinary incontinence.  
It was his professional opinion that these symptoms were 
significantly affecting his mental physical status at this 
time.  

In an April 2005 VA evaluation, it was noted that the veteran 
had tried using oral agents and Muse, but his libido was 
poor.  The veteran did not like using pads and used one only 
if doing strenuous activity.  If he jogged, he wet an area of 
5 by 5 centimeters.  He was okay if not doing much activity.  
He did have some frequency, urgency, and post-void dribbling.  
This was bothersome to the veteran.  He tried Kegel 
exercises.  He was not interested in a male sling or 
artificial urinary sphincter (AUS).  

In May 2005, the veteran was afforded another VA 
genitourinary examination.  At that time, it was noted that 
previous medications and Muse suppositories did not help with 
erectile dysfunction.  The veteran reported that he did not 
have chills, anorexia, fever, flank or back pain, nausea, or 
vomiting.  He did have frequent fatigue, occasional lethargy, 
occasional weakness, and frequent lower abdominal or pelvic 
pain.  The veteran reported having urinary symptoms.  He had 
daytime voiding of 1-2 hours.  He had nighttime voiding of 3 
times per night.  He had occasional urgency.  He did not have 
hesitancy or difficulty starting a stream.  He occasionally 
had a weak or intermittent stream.  He did not have dysuria.  
He had frequent dribbling.  He did not have urethral 
discharge, hematuria, straining to urinate, urine retention, 
or renal colic.  He did have urinary leakage due to stress 
incontinence which required the intermittent use of 
appliances.  He did not have recurrent urinary tract 
infections, urinary retention, urinary tract stones, renal 
dysfunction or renal failure, acute nephritis, hydonephrosis, 
or cardiovascular symptoms.  He had erectile dysfunction with 
no ability for vaginal penetration and no ejaculation.  It 
was noted that the penis was not normal and that the 
deformity consistent of the shaft being retracted.  

The diagnoses were prostate cancer with previous radical 
retropubic prostatectomy which resulted in impotence, stress 
urinary incontinence.  The general occupational effect was 
significant.  The effect with daily activities was that he 
would lose urine with physical activities.  The examination 
noted additionally that the veteran loses a small to moderate 
amount of urine daily and that the veteran would wear an 
absorbent pad once a week and would use it for that one day 
with any exercise and activity.  

In a June 2005 rating decision, the reduced disability rating 
of noncompensable for prostate adenocarcinoma effective March 
1, 2005, was increased to 20 percent from that date.  In 
addition, a 20 percent rating (the maximum rating) was 
assigned for erectile dysfunction based on deformity, 
effective March 18, 2002.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Rating Schedule provides a 100 percent rating for 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.  It is noted that following 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the 100 percent rating shall 
continue with a mandatory VA examination at the expiration of 
6 months.  If there has been no local reoccurrence or 
metastasis the disability should be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is provided for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day, a 40 percent 
evaluation when absorbent materials must be changed two to 
four times a day, and a maximum 60 percent schedular rating 
for voiding dysfunction with urine leakage requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. § 
4.115a.

For urinary frequency, a 20 percent evaluation requires 
either a daytime voiding interval that is between one and two 
hours or an awakening to void three to four times a night, 
and a maximum 40 percent disability rating is warranted for 
either a daytime voiding interval that is less than one hour 
or five or more times per night.  

Staged ratings have been assigned in this case.  The veteran 
was assigned a 60 percent from March 18, 2002 through 
February 2005.  He was assigned a 20 percent rating from 
March 1, 2005.  


From March 18, 2002 through February 28, 2005

In this case, service connection was granted in excess of 6 
months after the veteran's prostate cancer surgery.  
Therefore, the veteran was rated based on urinary dysfunction 
and was assigned a 60 percent rating for voiding dysfunction.  
This is the maximum rating under the rating schedule for 
voiding dysfunction.  The veteran may alternatively be rated 
based on urinary frequency, but the maximum rating for 
urinary frequency is 40 percent.  The veteran may be assigned 
a higher rating for renal dysfunction, but the competent 
medical evidence does not show that the veteran has renal 
dysfunction.  Rather, the competent medical evidence shows 
voiding dysfunction and urinary frequency, only.  
Accordingly, a rating in excess of 60 percent is not 
warranted for the period of March 18, 2002 through February 
2005.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


From March 1, 2005

As of March 1, 2005, the veteran was assigned a 20 percent 
rating.

In essence, the veteran was assigned a 60 percent rating 
based on the November 2002 VA examination.  At that time, the 
veteran reported that he voided 15-20 times per day and still 
used a pad and changed it 3-4 times per day due to urinary 
leakage, specifically with activity.  

This rating was reduced based on the subsequent August 2004 
examination where the veteran reported only having rare 
dribbling.  Subsequent medical evidence shows that the 
veteran has recurrent dribbling.  In addition, he has leakage 
with strenuous activity and this urinary leakage due to 
stress incontinence requires the intermittent use of 
appliances, but only with strenuous activity.  In addition, 
he reported daytime voiding of 1-2 hours and nighttime 
voiding of 3 times per night.  

The Board must ascertain based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  The provisions of 38 C.F.R. 
§ 3.344(c) establish that there must be improvement before an 
evaluation is reduced.

In this case, the competent medical evidence does not show 
that the veteran's prostate adenocarcinoma results in voiding 
dysfunction which requires that absorbent materials be 
changed two to four times a day.  The veteran only wears 
absorbent materials for strenuous activities, by his own 
admission.  Otherwise, he reported that he was okay.  
Further, the competent medical evidence shows that he does 
not have urinary frequency resulting in daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  As noted, his daytime voiding 
is 1-2 hours and nighttime voiding is 3 times per night.

The Board realizes that the veteran's prostate adenocarcinoma 
has negatively impacted his life.  He has been assigned 
separate ratings for the various disabilities which have 
resulted from this cancer.  With regard to his voiding 
dysfunction and urinary frequency, the veteran has been 
assigned the appropriate rating, from March 1, 2005.  His 
symptoms improved which is why he has been assigned a staged 
rating.  The veteran is employed full-time and is able to 
perform his industrial duties as well as his activities of 
daily living without using appliances, but for strenuous 
activities.  He is competent to report his urinary frequency, 
but by his own admission, it is not of a level of severity 
which warrants more than a 20 percent rating.  

Accordingly, a rating in excess of 20 percent is not 
warranted for prostate adenocarcinoma from March 1, 2005.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.
 

ORDER

An increased rating for malaria is denied.  

From March 18, 2002 through February 28, 2005, a rating in 
excess of 60 percent for the residuals of prostate 
adenocarcinoma, is denied.  

From March 1, 2005, a rating in excess of 20 percent for the 
residuals of prostate adenocarcinoma, is denied.  


REMAND

The veteran perfected his appeal as to the issue of an 
effective date earlier than March 18, 2002, for service 
connection for prostate adenocarcinoma via an October 2003 VA 
Form 9.  On that form, the veteran indicated that he wanted a 
videoconference hearing as to this issue.  Thereafter, he was 
sent a letter in October 2003 regarding Board hearings.  
However, he was not thereafter afforded a videoconference 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing with regard to 
the issue of an effective date earlier 
than March 18, 2002, for service 
connection for prostate adenocarcinoma.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


